769 N.W.2d 591 (2008)
Leslie SHANKSTER, Plaintiff-Appellee,
v.
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN, Defendant-Appellant.
Docket No. 137543. COA No. 284850.
Supreme Court of Michigan.
November 7, 2008.

Order
On order of the Court, the motion for immediate consideration of the motion to stay is GRANTED. The application for leave to appeal the September 11, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The motion to stay the trial court proceedings is GRANTED, and the proceedings in the St. Clair Circuit Court are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.